Citation Nr: 9909621	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  96-30 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel



INTRODUCTION

The veteran had active military service from November 26, 
1990 to January 9, 1991.

The veteran brought a timely appeal to the Board of veterans' 
Appeals (the Board) from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The Board has noted the representative referred to service 
connection for a cervical spine or neck disorder in written 
argument submitted on behalf of the veteran in March 1999.  
The record does not show adjudication of that issue by the 
RO.  Therefore, the representative's comments are interpreted 
as a claim for service connection and the matter is being 
referred to the RO for initial consideration.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. 
App. 124 (1996).

The issue of entitlement to service connection for a back 
disability on a de novo basis is addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The Board denied service connection for an acquired 
psychiatric disorder and a back disorder in June 1995.

2.  Evidence regarding a psychiatric disability added to the 
record since the Board decision in June 1995 does not bear 
directly or substantially upon the issue at hand and is 
essentially duplicative or cumulative showing current 
treatment for psychosis previously shown. 

3.  Evidence regarding a back disability added to the record 
since the Board decision in June 1995 does bear directly or 
substantially upon the issue at hand, is not duplicative or 
cumulative and must be considered to fairly decide the claim. 

4.  The probative evidence tends to establish a possible link 
between back pain complaints currently and service.


CONCLUSIONS OF LAW

1.  Evidence received since the June 1995 decision wherein 
the Board denied service connection for an acquired 
psychiatric disorder is not new and material, and the claim 
for service connection is not reopened.  38 U.S.C. §§ 5108, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.156, 20.1100, 
20.1105 (1998).

2.  Evidence received since the June 1995 decision wherein 
the Board denied service connection for a back disorder is 
new and material, and the claim for service connection is 
reopened.  38 U.S.C. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 
20.1100, 20.1105.

3.  The claim of service connection for a back disorder is 
well grounded.  38 C.F.R. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the June 1995 
decision wherein the Board denied entitlement to service 
connection for psychiatric and back disabilities is briefly 
summarized below.




The veteran's service medical records showed a normal spine 
and psychiatric status on a July 1990 medical examination for 
enlistment.  A December 1990 mental health service evaluation 
found the veteran's behavior not psychiatrically abnormal but 
immature and passive-aggressive.  He showed no violent 
tendencies, normal thinking processes, appropriate mood, full 
orientation and alertness.  The impression was of no 
significant psychiatric disorder but he was found unable to 
expend efforts constructively and apparently mentioned what 
were interpreted as multiple evidence of bizarre behavioral 
trends that he chose not to report in detail.  The examiner 
recommended that the veteran be considered for administrative 
separation.  

The service medical records show that in early January 1991 
the veteran was seen with complaints that included back pain 
after a fall on ice five days previously.  The examiner 
reported a normal examination for back pain and the 
assessment was contused back pain.  The service medical 
records show that he declined a separation medical 
examination and that after further review it was determined 
that an examination was not required.   The reason for 
separation was given as "Sociological Reasons".

The veteran in July 1991 submitted his initial VA 
compensation application to establish service connection for 
schizophrenia for which he indicated treatment at Missouri 
State Hospital from March to November 1990 and since March 
1991.  He also mentioned a fall on his back in service in 
late 1990.  In another VA compensation application form 
submitted in August 1991 it was reported that paranoid 
schizophrenia had begun two days after the veteran left the 
service.  Essentially the same information was provided 
regarding a back injury in service.  A third submission of 
the VA application form in early 1992 reported 
contemporaneous VA medical treatment for a psychiatric 
disorder.




The record shows that the RO made requests to the Missouri 
State Hospital after the veteran provided the name of the 
treating physician, and to the St. Louis State Hospital.  The 
RO informed the veteran that no listing could be found for 
Missouri State Hospital.  No response was received to either 
request but neither letter was returned to the RO.  The 
veteran in correspondence to the RO reported having been an 
inpatient from April 1991 to July 1991.  

The report of the veteran's hospitalization at Southeast 
Alabama Medical Center in late April 1992 shows the final 
diagnoses were acute exacerbation of chronic paranoid 
schizophrenia and bipolar disorder, manic.  

Pursuant to a Board remand in June 1993 for clarification of 
the veteran's character of discharge from the service and to 
obtain VA medical records and examinations, the RO received 
reports of VA hospital admissions in March 1992 and January 
1993 for schizophrenia.  The inpatient records from the 1992 
admission mentioned a history of back pain and that he was 
hurt when he slipped on ice over a year earlier.  He 
complained of back pain in late 1993, and the record reported 
an old injury in a 1991-1992 fall, and an impression of low 
back pain.  A VA psychiatric examiner in 1994 reported post-
traumatic schizophrenia.

A report received from Dothan Orthopedic Associates shows the 
veteran was first seen in late 1992 reporting a long history 
of back pain without radiation that had been about the same 
for several months.  The report noted that the veteran's X-
rays showed only minimal degenerative changes.  No diagnosis 
was reported.  Another report dated in late 1992 mentioned 
schizoaffective disorder and showed no back complaints at the 
time.  

In June 1995 the Board denied the veteran's claims of 
entitlement to service connection for psychiatric and back 
disabilities.  The evidence associated with the record since 
the Board's decision is reported below.

In seeking to reopen his claims in 1996, the veteran 
requested that the RO obtain VA treatment records.  The RO 
received extensive medical records showing the diagnosis of 
schizophrenia reported after several periods of VA 
hospitalization from August through November 1995.  The 
inpatient records include references to back pain in August 
and September 1995 and a history of a previous fall.  In 
March 1996 he reported intermittent back pain for the 
previous four months and a history of low back pain since 
1991 after a fall on ice.  The assessment was low back pain, 
status post fall, and rule out degenerative joint disease.  
An X-ray of the lumbar spine was reported as showing 
discogenic narrowing at L4-5 with mild anterior 
spondylolisthesis of L4 on 5 and a pars defect at L4.  

Criteria

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1998).

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  


Analysis

The veteran seeks to reopen his claims for service connection 
that were denied by the Board in a June 1995 decision.  When 
a claim is finally denied by the Board, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1998).


Review of the Board's findings of fact in the June 1995 
decision show, in essence, that it found no competent medical 
evidence was of record that linked the veteran's psychiatric 
disorder, a psychosis, or a back disorder to his military 
service.  Regarding a psychiatric disability, the Board noted 
in its decision that the service medical records showed no 
presence of a psychiatric disability or abnormality and that 
schizophrenia was not shown until early 1992.  

Regarding a back disorder, the Board found, in essence, that 
back pain complaints in service were not accompanied by 
abnormal examination findings and that it was not until late 
1994 that actual treatment was shown, although minimal 
degenerative changes were noted in late 1992 without 
corresponding functional impairment.

In the case at hand, the Board finds that new and material 
evidence has not been submitted regarding a psychiatric 
disability to warrant reopening the veteran's claim for 
service connection.  The specified basis of the Board's 
June 1995 denial is not changed materially by the additional 
evidence showing ongoing treatment for schizophrenia, a 
psychiatric disability shown previously and not linked to 
service then or in the more recent treatment records.  The 
evidence recently received is essentially cumulative of 
earlier evidence and does nothing to establish the onset of 
schizophrenia during service.  

Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
section 3.156 to reopen the claim.  The additional evidence 
regarding a psychiatric disability is cumulative thereby 
failing the first test.   The Board in 1995 had sought 
without success to confirm psychiatric hospitalization 
reported by the veteran to have occurred soon after service.  
The additional evidence does not offer any additional 
evidence on that issue.  In any event the pertinent 
regulation for presumptive service connection states that the 
veteran must have served 90 days or more.  38 C.F.R. 
§ 3.307(a)(1).  In the instant case, the veteran had less 
than 90 days of active service and service connection for 
psychosis on a presumptive basis is not available.  See 
Robinson v. Brown, 9 Vet. App. 398 (1998).


However, the Board finds that the evidence added to the 
record since the 1995 decision regarding a back disability 
directly addresses this issue insofar as it adds to 
previously reviewed evidence regarding ongoing back pain 
complaints since service.  In 1995 clinical records appears 
the veteran's history of back pain and a remote injury.  More 
recently, in 1996, there is radiology evidence showing 
confirmed lower back disability, specifically 
spondylolisthesis.  Previously there was a vague reference to 
degenerative changes in 1992 but the nature and extent of 
those changes were not identified and the complete record 
compiled at that time, for example, the X-ray of the spine, 
was not of record.  There appears no reason to doubt a fall 
on ice in service as such was reported in service and there 
are pain complaints following service within a reasonably 
close time period proximate to service that have persisted 
with some regularity.  A VA clinician in 1996 noting the 
history that appears reliable reported low back pain status 
post a fall. 

The Board finds that the additional evidence viewed with that 
previously of record is new and material evidence as defined 
by the regulation.  It bears directly and substantially upon 
the issue at hand, and being neither duplicative nor 
cumulative, it is significant and must be considered in order 
to decide the merits of the claim fairly.  38 C.F.R. 
§ 3.156(a).  Here, the issue at hand is whether the veteran's 
back pain is a manifestation of a disability linked to an 
injury or disease incurred during active service.  The 
evidence suggests that the veteran has a back disorder first 
diagnosed after separation from active service that may have 
had its onset during the veteran's brief period of active 
service.  

In light of the foregoing, the Board must conclude that the 
veteran has submitted "new" and "material" evidence to 
reopen his claim for a back disorder.  38 C.F.R. § 3.156.  
The veteran has submitted new and material evidence 
addressing the underlying issue at hand of whether a current 
back disorder is related to military service; therefore, the 
claim is reopened.


Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under 
section 3.156 to reopen the claim.  That has been 
accomplished.  Then VA must determine whether the claim is 
well grounded based on a review of all the evidence of 
record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Winters 
v. West, No. 97-2180, slip op. at 4 (U.S. Vet. App. Feb. 17, 
1999); Elkins v. West, No. 97-1534, slip op. 15 (U.S. Vet. 
App. Feb. 17, 1999).  The Board will address the second 
element of whether the veteran's claim is well grounded.  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

However, the veteran's claim would appear to fall within the 
exception to the medical nexus evidence requirement discussed 
in Savage v. Gober, 10 Vet. App. 488 (1997).  He had a back 
injury in service and complaints of pain over a several year 
period close to service and he is not attempting to link a 
specific diagnosis to service.  Thus the provision of 
38 C.F.R. § 3.303(b), (d) would appear applicable here as 
interpreted in Savage.  In the instant case, there is 
currently radiology evidence of lumbar spondylolisthesis and 
a diagnostic impression of back pain linked to a fall and 
there is evidence of a fall in service that has been 
mentioned thereafter in connection with back pain complaints.  
The third element is met as provided in Savage.  

Having found the veteran's claim well grounded, the Board 
believes that further development is necessary for an 
informed determination.  The VA clinical examiner in 1996 
apparently did not have access to the radiology assessment 
and there does not appear to be of record any earlier 
radiology of the spine for comparison.  However an X-ray was 
apparently obtained in 1992.  The Board believes that the 
claim requires additional development in view of the current 
state of the record in order to meet the duty to assist, and 
such development is addressed in the remand portion of the 
decision.


ORDER

The veteran not having submitted new and material evidence to 
reopen his claim for service connection for a psychiatric 
disability, the appeal is denied to this extent.  

The veteran having submitted new and material evidence to 
reopen his claim for service connection for a back 
disability, and having submitted a well grounded claim of 
entitlement to service connection, the appeal to this extent 
is allowed.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




In view of the decision finding the veteran has submitted new 
and material evidence in his claim for service connection for 
a back disorder and that the claim is well grounded, the RO 
must complete additional development to fulfill the duty to 
assist.

The Board has previously noted the medical evidence of 
significance regarding the back disorder.  However, without a 
complete record including a current examination to provide a 
definitive diagnosis regarding any current back disorder(s) 
and any back complaints during and after service, the Board 
concludes that the record is not adequately developed to 
permit an informed determination at this time.

Where the record before the Board is inadequate to render 
such determination, a remand to the RO is required in order 
to fulfill the statutory duty to assist.  Ascherl v. Brown, 
4 Vet. App. 371 (1993).  Accordingly, the case is REMANDED to 
the RO for the following action:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for any back 
disorder since his separation from 
service.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records including radiographic studies.  


2.  The RO should arrange for a VA 
examination of the veteran by an 
orthopedic surgeon or other appropriate 
specialist to determine the nature, 
extent of severity, and etiology of any 
disorder(s) of the back.  Any further 
indicated special studies should be 
conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination and the examination report 
must be annotated in this regard.  All 
pertinent complaints should be recorded 
and evaluated.  The examiner, after 
review of the claims file as supplemented 
by the additional evidence requested 
above, should be asked to provide an 
opinion regarding the likelihood that any 
back disorder(s) found, including 
degenerative disease or spondylolisthesis 
or discogenic narrowing is related to 
back complaints noted during service and 
reported after a fall on ice.  The 
examiner should provide the rationale for 
all opinions expressed.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
requested development has been completed.  
In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should adjudicate 
the issue of entitlement to service 
connection for a back disability on a de 
novo basis. 

	If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 
- 7 -


- 1 -


